 

Exhibit 10.1


BROOKDALE SENIOR LIVING INC.
OMNIBUS STOCK INCENTIVE PLAN,
As Amended and Restated


Section 1.
Purpose of Plan.



The name of this plan is the Brookdale Senior Living Inc. Omnibus Stock
Incentive Plan (as amended from time to time, the "Plan").  The Plan was adopted
by the Board (as hereinafter defined) on October 14, 2005 and approved by the
stockholders of the Company (as hereinafter defined) on October 14, 2005, prior
to the initial public offering of Company common stock. The Plan was
subsequently amended by the Board and approved by the stockholders on May 12,
2006, amended and restated by the Board on June 12, 2007, and amended and
restated by the Board on April 8, 2009 and approved by the stockholders on June
23, 2009.  The purpose of the Plan is to provide additional incentive to
selected management employees, directors and Consultants (as hereinafter
defined) of the Company or its Subsidiaries (as hereinafter defined) whose
contributions are essential to the growth and success of the Company's business,
in order to strengthen the commitment of such persons to the Company and its
Subsidiaries, motivate such persons to faithfully and diligently perform their
responsibilities and attract and retain competent and dedicated persons whose
efforts shall result in the long-term growth and profitability of the
Company.  The Plan is also designed to encourage stock ownership by such
persons, thereby aligning their interest with the interests of the Company's
stockholders, and to permit the payment of compensation that qualifies as
performance-based compensation under Section 162(m) of the Code (as hereinafter
defined).  To accomplish such purposes, the Plan provides that the Company may
grant (a) Options, (b) Stock Appreciation Rights, (c) awards of Restricted
Shares, Deferred Shares, Performance Shares, unrestricted Shares or Other
Stock-Based Awards, (d) Performance Awards, or (e) any combination of the
foregoing.  Notwithstanding any provision of the Plan, to the extent that any
Award (as hereinafter defined) would be subject to Section 409A of the Code, no
such Award may be granted if it would fail to comply with the requirements set
forth in Section 409A of the Code and any regulations or guidance promulgated
thereunder.
 
Section 2.
Definitions.


For purposes of the Plan, the following terms shall be defined as set forth
below:


(a) "Administrator" means the Board, or if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 hereof.


(b) "Affiliate" means an affiliate of the Company (or other referenced entity,
as the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Exchange Act.


(c) "Award" means any Option, Stock Appreciation Right, Restricted Share,
Deferred Share, Performance Share, unrestricted Share, Performance Award, or
Other Stock-Based Award granted under the Plan.


(d) "Award Document" means any written agreement, contract or other instrument
or document evidencing an Award.


(e) "Beneficial Owner" (or any variant thereof) has the meaning defined in Rule
13d-3 under the Exchange Act.


(f) "Board" means the Board of Directors of the Company.


(g) "Cause" shall have the meaning set forth in the Participant's employment or
other agreement with the Company, any Subsidiary or any Affiliate, provided that
if the Participant is not a party to any such employment or other agreement or
such employment or other agreement does not contain a definition of Cause, then
Cause shall mean (i) the continued failure by the Participant to substantially
perform his or her duties and obligations to the Company or any Subsidiary or
Affiliate, including without limitation, repeated refusal to follow the
reasonable directions of his or her employer,  intentional violation of law in
the course of performance of the duties of Participant's employment with the
Company or any Subsidiary or Affiliate, engagement in misconduct
 
1

--------------------------------------------------------------------------------


 
 
which is materially injurious to the Company or any Subsidiary or Affiliate,
repeated absences from work without a reasonable excuse, or intoxication with
alcohol or illegal drugs while on the Company's or any Subsidiary's or
Affiliate's  premises during regular business hours (other than any such failure
resulting from his or her incapacity due to physical or mental illness); (ii)
fraud or material dishonesty against the Company or any Subsidiary or Affiliate;
or (iii) a conviction or plea of guilty or nolo contendere for the commission of
a felony or a crime involving material dishonesty.  Determination of Cause shall
be made by the Administrator in its sole discretion.


(h) "Change in Capitalization" means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) dividend (whether in the
form of cash, Common Stock, or other property), stock split or reverse stock
split, (iii) combination or exchange of shares, (iv) other change in corporate
structure or (v) declaration of a special dividend (including a cash dividend)
or other distribution, which, in any such case, the Administrator determines, in
its sole discretion, affects the Shares such that an adjustment pursuant to
Section 5 hereof is appropriate.


(i) "Change in Control" shall be deemed to have occurred if an event set forth
in any one of the following paragraphs shall have occurred:


(1) any Person other than any Permitted Transferee is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or any of its affiliates as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended,
the "Exchange Act") representing 50% or more of the combined voting power of the
Company's then outstanding securities; or


(2) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the Board
of the entity surviving such merger or consolidation or, if the Company or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof;
or


(3) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than (i) a sale or disposition by the Company of all or substantially all
of the Company's assets to an entity, at least 50% of the combined voting power
of the voting securities of which are owned by stockholders of the Company
following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
(ii) a sale or disposition of all or substantially all of the Company's assets
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed or, if such entity is a
subsidiary, the ultimate parent thereof.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of (i) an Initial Public Offering or (ii) the consummation of
any transaction or series of integrated transactions immediately following which
the holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.


(j)  "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
 
(k) "Committee" means any committee or subcommittee the Board may appoint to
administer the Plan.  Subject to the discretion of the Board, the Committee
shall be composed entirely of individuals who meet the qualifications of an
"outside director" within the meaning of Section 162(m) of the Code, a
"non-employee director" within the meaning of Rule 16b-3 under the Exchange Act
and any other qualifications required by the applicable stock exchange on which
the Common Stock is traded.  If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Administrator specified in the
Plan shall be exercised by the Committee.  Except as otherwise provided in the
Company’s Certificate of Incorporation or Bylaws, as amended from time to time,
any action of the Committee with respect to the administration of the Plan shall
be taken by a
 
2

--------------------------------------------------------------------------------


 
 
majority vote at a meeting at which a quorum is duly constituted or unanimous
written consent of the Committee’s members.


(l) "Common Stock" means the common stock, par value $.01 per share, of the
Company.


(m) "Company" means Brookdale Senior Living Inc. (or any successor corporation).


(n) "Consultant" means a consultant or advisor who is a natural person, engaged
to render bona fide services to the Company or any Subsidiary.


(o) "Covered Officer" means at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m); provided, however, that the term
“Covered Officer” shall not include any such individual who is designated by the
Administrator, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company or with respect to the taxable year of
the Company in which any applicable award will be paid or become vested, and
(ii) any individual who is designated by the Administrator, in its discretion,
at the time of any Award or at any subsequent time, as reasonably expected to be
such a “covered employee” with respect to the current taxable year of the
Company or with respect to the taxable year of the Company in which any
applicable Award will be paid or become vested.


(p) "Deferred Shares" means the right to receive Shares at the end of a
specified deferral period granted pursuant to Section 9 below.


(q) "Disability" means that a Participant (i) as determined by the Administrator
in its sole discretion, is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company or an
Affiliate of the Company.


(r) "Eligible Recipient" means a key employee, director or Consultant of the
Company or any Subsidiary who has been selected as an eligible participant by
the Administrator.


(s) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(t) "Exercise Price" means the per share price at which a holder of an award
granted hereunder may purchase the Shares issuable upon exercise of such award.


(u) "Fair Market Value" as of a particular date shall mean the fair market value
of a share of Common Stock as determined by the Administrator in its sole
discretion; provided, however, that (i) if the Common Stock is admitted to
trading on a national securities exchange, fair market value of a share of
Common Stock on any date shall be the closing sale price reported for such share
on such exchange on such date, or, if no sale was reported on such date, the
closing sale price reported for such share on such exchange on the last day
preceding such date on which a sale was reported, (ii) if the Common Stock is
admitted to quotation on the National Association of Securities Dealers
Automated Quotation ("Nasdaq") System or other comparable quotation system and
has been designated as a National Market System ("NMS") security, fair market
value of a share of Common Stock on any date shall be the closing sale price
reported for such share on such system on such date, or, if no sale was reported
on such date, the closing sale price reported for such share on such system on
the last day preceding such date on which a sale was reported, or (iii) if the
Common Stock is admitted to quotation on the Nasdaq System but has not been
designated as an NMS security, fair market value of a share of Common Stock on
any date shall be the average of the highest bid and lowest asked prices of such
share on such date, if both bid and ask prices were reported on such date, or,
if not, on the last date preceding such date on which both bid and ask prices
were reported.
 
3

--------------------------------------------------------------------------------


 


(v) "Incentive Stock Option" shall mean an Option that is an "incentive stock
option" within the meaning of Section 422 of the Code, or any successor
provision, and that is designated in the applicable Award Document as an
Incentive Stock Option.


(w) "Initial Public Offering" shall mean the date of the initial public offering
of the Company.


(x) "Non-Employee Director" means a director of the Company who is not (i) an
officer or employee of the Company or of any Subsidiary or (ii) the Beneficial
Owner, whether directly or indirectly, of ten percent (10%) or more of the
Common Stock.


(y) "Nonqualified Stock Option" means any Option that is not an Incentive Stock
Option, including any Option that provides (as of the time such Option is
granted) that it shall not be treated as an Incentive Stock Option.


(z) "Option" means an option to purchase shares of Common Stock granted pursuant
to Section 7 hereof.


(aa) "Other Stock-Based Awards" means a right or other interest granted to a
Participant under the Plan that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Common
Stock, including but not limited to restricted stock units, dividend equivalents
or performance units, each of which may be subject to the attainment of
Performance Goals or a period of continued employment or other terms or
conditions as permitted under the Plan.


(bb) "Participant" means (i) any Eligible Recipient selected by the
Administrator, pursuant to the Administrator's authority in Section 3 below, to
receive grants of Options, Stock Appreciation Rights, awards of Restricted
Shares, awards of unrestricted Shares, Deferred Shares, Performance Shares,
Other Stock-Based Awards, Performance Awards, or any combination of the
foregoing, and upon his or her death, his or her successors, heirs, executors
and administrators, as the case may be, and (ii) any Non-Employee Director.


(cc) "Performance Award" means an award under Section 11 below.


(dd) "Performance Goals" means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
Share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital; (xi)
implementation or completion of critical projects or processes; (xii) economic
value created; (xiii) cumulative earnings per share growth; (xiv) operating
margin or profit margin; (xv) common stock price or total stockholder return;
(xvi) cost targets, reductions and savings, productivity and efficiencies;
(xvii) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xviii) personal professional objectives, including any of the foregoing
performance goals, the implementation of policies and plans, the negotiation of
transactions, the development of long term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporate transactions; (xix) Cash From Facility Operations ("CFFO"), CFFO per
Share or other operating cash flow measures; (xx) Facility Operating Income
("FOI") or FOI per Share; (xxi) Adjusted EBITDA or Adjusted EBITDA per Share;
(xxii) net operating income ("NOI") or NOI per Share; and (xxiii) any
combination of, or a specified increase in, any of the foregoing.  Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary or Affiliate, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Committee.  The Performance Goals may include
a threshold level of performance below which
 
4

--------------------------------------------------------------------------------


 
 
no payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur).  Each of the foregoing Performance Goals
shall be determined in accordance with generally accepted accounting principles
and shall be subject to certification by the Committee; provided that the
Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any Subsidiary or Affiliate or the financial statements of the
Company or any Subsidiary or Affiliate, in response to changes in applicable
laws or regulations, or to account for items of gain, loss or expense determined
to be extraordinary or unusual in nature or infrequent in occurrence or related
to the disposal of a segment of a business or related to a change in accounting
principles.


(ee) "Performance Shares" means Shares that are subject to restrictions based
upon the attainment of specified performance objectives granted pursuant to
Section 9 below.


(ff) "Permitted Transferee" means, (a) any Affiliate (a "FIG Affiliate") of
Fortress Investment Group LLC, a Delaware limited liability company ("FIG"), (b)
any managing director, general partner, director, limited partner, officer or
employee of any FIG Affiliate, (c) any investment fund or other entity managed
directly or indirectly by FIG or any of its Affiliates (a "FIG Fund"), or (d)
any general partner, limited partner, managing member or person occupying a
similar role of or with respect to any FIG Fund.


(gg)  "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(hh) "Restricted Shares" means Shares subject to certain restrictions granted
pursuant to Section 9 below.


(ii) "Retirement" means a termination of a Participant's employment, other than
for Cause, on or after attainment of age 65.


(jj) "Shares" means shares of Common Stock reserved for issuance under the Plan,
as adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.
 
(kk) "Stock" means Common Stock.


(ll) "Stock Appreciation Right" means the right pursuant to an award granted
under Section 8 below to receive an amount equal to the excess, if any, of (i)
the aggregate Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the Shares covered by such right or such
portion thereof, over (ii) the aggregate Exercise Price of such right or such
portion thereof.


(mm) "Subsidiary," when used to determine whether an individual service provider
can be an Eligible Recipient of an Award hereunder, means any corporation or
other entity in a chain of corporations or other entities (beginning with the
Company and ending with the Subsidiary to which the service provider provides
direct services on the date of grant of the Award) in which each corporation or
other entity has a "controlling interest" in another corporation or other entity
in the chain and as to which the Company is consequently an "eligible issuer of
service recipient stock" (within the meaning of Internal Revenue Regulation
Section 1.409A-1(b)(5)(iii)(E)).  An additional requirement applies when
"Subsidiary" is used to determine whether an employee can be an Eligible
Recipient of an Incentive Stock Option Award: "Subsidiary" then is also required
to be a corporation in an unbroken chain of corporations beginning with the
Company, with each of the corporations (other than the last corporation in the
unbroken chain) owning stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain at
the time of the granting of the Incentive Stock Option Award.
 
5

--------------------------------------------------------------------------------


 
 
Section 3.
Administration.



(a) The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
awards under the Plan intended to be qualified under Section 162(m) of the Code)
and, to the extent applicable, Rule 16b-3 under the Exchange Act ("Rule 16b-3").


(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:


(1) to select those Eligible Recipients who shall be Participants;


(2) to determine whether and to what extent Stock Options, Stock Appreciation
Rights, awards of Restricted Shares, Deferred Shares, Performance Shares, Other
Stock-Based Awards, Performance Awards, or a combination of any of the
foregoing, are to be granted hereunder to Participants;


(3) to determine whether Options are intended to be Incentive Stock Options or
Nonqualified Stock Options, provided, however, that Incentive Stock Options can
only be granted to employees of the Company or any Subsidiary (within the
meaning of Sections 424(e) and (f) of the Code);


(4) to determine the number of Shares to be covered by each award granted
hereunder;


(5) to determine the terms and conditions, subject to the requirements of
Section 409A of the Code and not inconsistent with the terms of the Plan, of
each Award granted hereunder (including, but not limited to, (i) the
restrictions applicable to awards of Restricted Shares or Deferred Shares and
the conditions under which restrictions applicable to such awards of Restricted
Shares or Deferred Shares shall lapse, (ii) the performance goals and periods
applicable to awards of Restricted Shares, Deferred Shares, Performance Shares
and Performance Awards, provided that performance goals shall be determined no
later than such time as is required to ensure that any underlying Award which is
intended to comply with the requirements of Section 162(m) of the Code so
complies, (iii) the Exercise Price, (iv) the vesting schedule applicable to
Awards, (v) the number of Shares subject to Awards and (vi) any amendments to
the terms and conditions of outstanding Awards, including, but not limited to
reducing the Exercise Price of such Awards, extending the exercise period of
such Awards and accelerating the vesting schedule of such Awards);


(6) to determine the terms and conditions, subject to the requirements of
Section 409A of the Code and not inconsistent with the terms of the Plan, which
shall govern all written instruments evidencing Stock Options, Stock
Appreciation Rights, awards of Restricted Shares, Deferred Shares or Performance
Shares, Performance Awards, or any combination of the foregoing granted
hereunder;


(7) to determine the Fair Market Value;


(8) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of their employment
for purposes of Nonqualified Stock Options and Incentive Stock Options granted
under the Plan;


(9) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and


(10) to construe and interpret the terms and provisions of the Plan and any
award issued under the Plan (and any Award Document relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.


(c) Notwithstanding paragraph (b) of this Section 3, (i) neither the Board, the
Committee nor their respective delegates shall have the authority to reprice (or
cancel and regrant) any Option or, if applicable, other Award at a lower
exercise, base or purchase price without first obtaining the approval of the
 
6

--------------------------------------------------------------------------------


 
 
Company's stockholders, and (ii) neither the Board, the Committee nor their
respective delegates shall have the authority to take any action that would
cause any Award granted under the Plan to fail to comply with Section 409A of
the Code and any regulations or guidance promulgated thereunder.


(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants.  No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary acting on behalf of the
Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary acting on their behalf shall, to
the maximum extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, omission, determination or
interpretation.
 
Section 4.
Shares Reserved for Issuance Under the Plan.



Subject to Section 5 hereof, the maximum number of shares of Common Stock that
may be delivered pursuant to Awards granted under the Plan is 10,500,000 shares,
as increased on the first day of each fiscal year beginning in calendar year
2006 by a number of shares equal to the lesser of (1) 400,000 shares of Common
Stock and (2) 2% of the number of outstanding shares of Common Stock on the last
day of the immediately preceding fiscal year.  The share reserve of 10,500,000
shares (to which the annual increases shall apply) includes a 2,500,000 share
increase authorized by the Board on May 12, 2006 and approved by the Company's
stockholders on May 12, 2006 and a 6,000,000 share increase authorized by the
Board on April 8, 2009 and approved by the Company’s stockholders on June 23,
2009.  All such shares of Common Stock that are available for the grant of
Awards under the Plan may be granted as Incentive Stock Options.  From and after
such time as the Plan is subject to Code Section 162(m), the aggregate Awards
granted during any fiscal year to any single individual who is likely to be a
"covered employee" as defined under Code Section 162(m) shall not exceed (i)
500,000 shares subject to Options or Stock Appreciation Rights or (ii) 500,000
shares subject to Restricted Stock, Deferred Shares, unrestricted Shares or
Other Stock-Based Awards.  Determinations made in respect of the limitation set
forth in the preceding sentence shall be made in a manner consistent with
Section 162(m) of the Code.


Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise.  If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares of stock with respect to such Award shall, to the extent
of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan.
 
Section 5.
Equitable Adjustments.



In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan and the maximum number of
Shares that may be subject to Awards granted to any Participant in any calendar
or fiscal year, (ii) the kind, number and Exercise Price relating to outstanding
Options and Stock Appreciation Rights granted under the Plan, (iii) Performance
Goals and (iv) the kind, number and purchase price of Shares subject to
outstanding awards of Restricted Shares, Deferred Shares, Performance Shares,
Other Stock-Based Awards or Performance Awards granted under the Plan, in each
case as may be determined by the Administrator, in its sole discretion,
provided, however, that any fractional shares resulting from the adjustment
shall be eliminated.  Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion. Without
limiting the generality of the foregoing, in connection with a Change in
Capitalization, the Administrator may provide, in its sole discretion, for the
cancellation of any outstanding award granted hereunder in exchange for payment
in cash or other property of the aggregate Fair Market Value of the Shares
covered by such award, reduced by the aggregate Exercise Price or purchase price
thereof, if any.  Notwithstanding the foregoing, with respect to Incentive Stock
Options, any adjustment shall be made in accordance with the provisions of
Section 424(h) of the Code and any regulations or guidance promulgated
thereunder, and provided further that no such adjustment shall cause any Award
hereunder which is or becomes subject to Section 409A of the Code to fail to
comply with the
 
7

--------------------------------------------------------------------------------


 
 
requirements of such Section.  The Administrator’s determinations pursuant to
this Section 5 shall be final, binding and conclusive.
 
Section 6.
Eligibility.



The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Eligible Recipients; provided,
however, that Incentive Stock Options may only be granted to employees of the
Company or any Subsidiary.  Non-Employee Directors shall also be eligible for
Awards under the Plan, as determined by the Administrator from time to time.
 
Section 7.
Options.



(a) General.  The grant of an Option shall be evidenced by an Award Document,
containing such terms and conditions as the Administrator shall determine, in
its discretion, which Award Document shall set forth, among other things, the
Exercise Price of the Option, the term of the Option and provisions regarding
exercisability of the Option granted thereunder.  Each Option shall be clearly
identified in the applicable Award Document as either an Incentive Stock Option
or a Nonqualified Stock Option.  The provisions of each Option need not be the
same with respect to each Participant.  More than one Option may be granted to
the same Participant and be outstanding concurrently hereunder.  Options granted
under the Plan shall be subject to the terms and conditions set forth in this
Section 7 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Document.


(b) Exercise Price.  The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, provided that the Exercise Price of an Incentive Stock Option or any
Option intended to qualify as performance-based compensation under Section
162(m) of the Code shall not be less than 100% of the Fair Market Value of the
Stock on the date of grant.  If a Participant owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or of any Subsidiary and an Incentive Stock Option is granted to such
Participant, the option price of such Incentive Stock Option (to the extent
required at the time of grant by the Code) shall be no less than 110% of the
Fair Market Value on the date such Incentive Stock Option is granted.


(c) Option Term.  The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten years after the
date such Option is granted, except that Incentive Stock Options granted to a
Participant who owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or of any Subsidiary, shall
not be exercisable more than five years after the date such Option is
granted.  Each Option's term is subject to earlier expiration pursuant to the
applicable provisions in the Plan and the Award Document.  Notwithstanding the
foregoing, the Administrator shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate.


(d) Exercisability.  Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of preestablished
corporate performance goals, as shall be determined by the Administrator in the
applicable Award Document.  The Administrator may also provide that any Option
shall be exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time, in whole or in part, based on such
factors as the Administrator may determine in its sole
discretion.  Notwithstanding anything to the contrary contained herein, an
Option may not be exercised for a fraction of a share.


(e) Method of Exercise.  Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator.  As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which, (x) in the case of
 
8

--------------------------------------------------------------------------------


 
 
unrestricted Shares acquired upon exercise of an Option, have been owned by the
Participant for more than six months on the date of surrender, and (y) have a
Fair Market Value on the date of surrender equal to the aggregate option price
of the Shares as to which such Option shall be exercised, (iii) any other form
of consideration approved by the Administrator and permitted by applicable law
or (iv) any combination of the foregoing.


(f) Limitations on Incentive Stock Options.  To the extent that the aggregate
Fair Market Value with respect to which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year under the Plan and
any other stock option plan of the Company shall exceed $100,000, the portion of
such Incentive Stock Options in excess of $100,000 shall be treated as
Nonqualified Stock Options.  Such Fair Market Value shall be determined as of
the date on which each such Incentive Stock Option is granted.  No Incentive
Stock Option may be granted to an individual if, at the time of the proposed
grant, such individual owns (or is deemed to own under the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any Subsidiary unless (i) the Exercise Price of such
Incentive Stock Option is at least 110% of the Fair Market Value of a share of
Common Stock at the time such Incentive Stock Option is granted and (ii) such
Incentive Stock Option is not exercisable after the expiration of five years
from the date such Incentive Stock Option is granted.


(g) Rights as Stockholder.  A Participant shall have no rights to dividends or
any other rights of a stockholder with respect to the Shares subject to an
Option until the Participant has given written notice of exercise, has paid in
full for such Shares, has satisfied the requirements of Section 15 hereof and,
if requested, has given the representation described in paragraph (b) of Section
16 hereof.
 
(h) Transfers of Options. Except as otherwise determined by the Administrator,
and in any event in the case of an Incentive Stock Option, no Option granted
under the Plan shall be transferable by a Participant other than by will or the
laws of descent and distribution.  Unless otherwise determined by the
Administrator in accord with the provisions of the immediately preceding
sentence, an Option may be exercised, during the lifetime of the Participant,
only by the Participant or, during the period the Participant is under a legal
disability, by the Participant's guardian or legal representative.  The
Administrator may, in its sole discretion, subject to applicable law, permit the
gratuitous transfer during a Participant’s lifetime of a Nonqualified Stock
Option, (i) by gift to a member of the Participant’s immediate family, (ii) by
transfer by instrument to a trust for the benefit of such immediate family
members, or (iii) to a partnership or limited liability company in which such
family members are the only partners or members; provided, however, that, in
addition to such other terms and conditions as the Administrator may determine
in connection with any such transfer, no transferee may further assign, sell,
hypothecate or otherwise transfer the transferred Option, in whole or in part,
other than by will or by operation of the laws of descent and
distribution.  Each permitted transferee shall agree to be bound by the
provisions of this Plan and the applicable Award Document.


(i) Termination of Employment or Service.


(1) Unless the applicable Award Document provides otherwise, in the event that
the employment or service of a Participant with the Company or any Subsidiary
shall terminate for any reason other than Cause, Retirement, Disability, or
death, (A) Options granted to such Participant, to the extent that they are
exercisable at the time of such termination, shall remain exercisable until the
date that is 90 days after such termination, on which date they shall expire,
and (B) Options granted to such Participant, to the extent that they were not
exercisable at the time of such termination, shall expire at the close of
business on the date of such termination.  The 90-day period described in this
Section 7(i)(1) shall be extended to one year after the date of such termination
in the event of the Participant's death during such 90-day
period.  Notwithstanding the foregoing, no Option shall be exercisable after the
expiration of its term.


(2) Unless the applicable Award Document provides otherwise, in the event that
the employment or service of a Participant with the Company or any Subsidiary
shall terminate on account of the Retirement, Disability, or death of the
Participant, (A) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the date that is one year after such termination, on which date they shall
expire and (B) Options granted to such Participant, to the extent that they were
not exercisable at the time of such termination, shall expire at the close of
business on the date of such termination.  Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.
 
9

--------------------------------------------------------------------------------


 
 
(3) In the event of the termination of a Participant's employment or service for
Cause, all outstanding Options granted to such Participant shall expire at the
commencement of business on the date of such termination.


(j) Other Change in Employment Status.  An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of an Participant, in the discretion of the
Administrator.  The Administrator shall follow any applicable provisions and
regulations with respect to the treatment of Incentive Stock Options and the
written policies of the Company (if any), including such rules, guidelines and
practices as may be adopted pursuant to Section 3 hereof, as they may be in
effect from time to time, with regard to such matters.
 
Section 8.
Stock Appreciation Rights.



(a) General.  Stock Appreciation Rights may be granted either alone ("Free
Standing Rights") or in conjunction with all or part of any Stock Option granted
under the Plan ("Related Rights"), provided that, in each case, the Common Stock
underlying the Stock Appreciation Right is traded on an "established securities
market" within the meaning of Section 409A of the Code.  In the case of a
Nonqualified Stock Option, Related Rights may be granted either at or after the
time of the grant of such Stock Option.  In the case of an Incentive Stock
Option, Related Rights may be granted only at the time of the grant of the
Incentive Stock Option.  The Administrator shall determine the Eligible
Recipients to whom, and the time or times at which, grants of Stock Appreciation
Rights shall be made; the number of Shares to be awarded, the price per share,
and all other conditions of Stock Appreciation Rights.  Notwithstanding the
foregoing, no Related Right may be granted for more shares than are subject to
the Stock Option to which it relates and any Stock Appreciation Right must be
granted with an Exercise Price not less than the Fair Market Value of Common
Stock on the date of grant.  The provisions of Stock Appreciation Rights need
not be the same with respect to each Participant.  Stock Appreciation Rights
granted under the Plan shall be subject to the following terms and conditions
set forth in this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, as set forth in the applicable Award Document.


(b) Awards.  Participants who are granted Stock Appreciation Rights shall have
no rights as stockholders of the Company with respect to the grant or exercise
of such Stock Appreciation Rights.


(c) Exercisability.


(1) Stock Appreciation Rights that are Free Standing Rights ("Free Standing
Stock Appreciation Rights") shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.


(2) Stock Appreciation Rights that are Related Rights ("Related Stock
Appreciation Rights") shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 7 above and this Section 8 of the
Plan; provided, however, that a Related Stock Appreciation Right granted in
connection with an Incentive Stock Option shall be exercisable only if and when
the Fair Market Value of the Common Stock subject to the Incentive Stock Option
exceeds the Exercise Price of such Option.


(d) Payment Upon Exercise.


(1) Upon the exercise of a Free Standing Stock Appreciation Right, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of exercise over the price per share specified in the Free Standing Stock
Appreciation Right (which price shall be no less than 100% of the Fair Market
Value on the date of grant) multiplied by the number of Shares in respect of
which the Free Standing Stock Appreciation Right is being exercised, with the
Administrator having the right to determine the form of payment.


(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option.  Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of
 
10

--------------------------------------------------------------------------------


 
 
exercise over the Exercise Price specified in the related Option (which price
shall be no less than 100% of the Fair Market Value on the date of grant)
multiplied by the number of Shares in respect of which the Related Stock
Appreciation Right is being exercised, with the Administrator having the right
to determine the form of payment.  Options which have been so surrendered, in
whole or in part, shall no longer be exercisable to the extent the Related
Rights have been so exercised.


(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Stock Appreciation Right in cash (or in any combination of Shares
and cash) to the extent that such settlement does not violate Section 409A of
the Code.
 
(e) Non-Transferability.


(1) Free Standing Stock Appreciation Rights shall be transferable only when and
to the extent that an Option would be transferable under Section 7 of the Plan.


(2) Related Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Option would be transferable under Section 7 of the
Plan.


(f) Termination of Employment or Service.


(1) In the event of the termination of employment or service with the Company or
any Subsidiary of a Participant who has been granted one or more Free Standing
Stock Appreciation Rights, such rights shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Administrator at or after grant.


(2) In the event of the termination of employment or service with the Company or
any Subsidiary of a Participant who has been granted one or more Related Stock
Appreciation Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Stock Options.


(g) Term.


(1) The term of each Free Standing Stock Appreciation Right shall be fixed by
the Administrator, but no Free Standing Stock Appreciation Right shall be
exercisable more than ten years after the date such right is granted.


(2) The term of each Related Stock Appreciation Right shall be the term of the
Stock Option to which it relates, but no Related Stock Appreciation Right shall
be exercisable more than ten years after the date such right is granted.
 
Section 9.
Restricted Shares, Deferred Shares and Performance Shares.



(a) General.  Awards of Restricted Shares, Deferred Shares or Performance Shares
may be granted either alone or in addition to other awards granted under the
Plan.  The Administrator shall determine the Eligible Recipients to whom, and
the time or times at which, awards of Restricted Shares, Deferred Shares or
Performance Shares shall be made; the number of Shares to be awarded; the price,
if any, to be paid by the Participant for the acquisition of Restricted Shares,
Deferred Shares or Performance Shares; the Restricted Period (as defined in
paragraph (b) of this Section 9), if any, applicable to awards of Restricted
Shares or Deferred Shares; the performance objectives applicable to awards of
Restricted Shares, Deferred Shares or Performance Shares; and all other
conditions of the awards of Restricted Shares, Deferred Shares and Performance
Shares.  The Administrator may also condition the grant of the award of
Restricted Shares, Deferred Shares or Performance Shares upon the exercise of
Options, or upon such other criteria as the Administrator may determine, in its
sole discretion.  If the restrictions, performance objectives and/or conditions
established by the Administrator are not attained, a Participant shall forfeit
his or her shares of Restricted Shares, Deferred Shares or Performance Shares.
The provisions of the awards of Restricted Shares, Deferred Shares or
Performance Shares need not be the same with respect to each Participant.
 
11

--------------------------------------------------------------------------------


 


(b) Restrictions and Conditions.  The awards of Restricted Shares, Deferred
Shares and Performance Shares granted pursuant to this Section 9 shall be
subject to the following restrictions and conditions and any additional
restrictions or conditions as determined by the Administrator at the time of
grant or thereafter:


(1) Subject to the provisions of the Plan and the Restricted Shares Award
Document, Deferred Shares Award Document or Performance Shares Award Document,
as appropriate, governing any such award, during such period as may be set by
the Administrator commencing on the date of grant (the "Restricted Period"), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Restricted Shares, Deferred Shares or Performance Shares awarded under the Plan;
provided, however, that the Administrator may, in its sole discretion, provide
for the lapse of such restrictions in installments and may accelerate or waive
such restrictions in whole or in part based on such factors and such
circumstances as the Administrator may determine, in its sole discretion,
including, but not limited to, the attainment of certain performance related
goals, the Participant's termination of employment or service as a director or
Consultant to the Company or any Subsidiary, the Participant's death or
Disability.  Notwithstanding the foregoing, upon a Change in Control, the
outstanding Awards shall be subject to Section 12 hereof.


(2) Except as may be otherwise provided in a Restricted Share Award Document or
Performance Share Award Document, the Participant shall have no right with
respect to Restricted Shares or Performance Shares to vote as a stockholder of
the Company during the Restricted Period or to receive dividends which are
declared with respect to Restricted Shares or Performance Shares with a record
date during the Restricted Period.  Unless otherwise provided in the applicable
Award Document, any Shares receivable with respect to the Restricted Shares or
Performance Shares pursuant to an equitable adjustment under Section 5 hereof in
connection with a Change in Capitalization shall be subject to the same
restrictions as the Restricted Shares or Performance Shares.  The Participant
shall generally not have the rights of a stockholder with respect to awards of
Deferred Shares during the Restricted Period; provided, however, that, subject
to the requirements of Section 409A of the Code, the Deferred Shares Award
Document may provide the Participant with the right to receive dividend
equivalent payments with respect to the Deferred Shares subject to the Award
during the Restricted Period (either currently or upon the vesting of the
Deferred Shares).  Unless otherwise provided in an Award Document or except as
otherwise provided in the Plan, upon the vesting of a Deferred Shares Award (or
any portion thereof), there shall be delivered to the Participant, as soon as
practicable following the date on which such Award (or any portion thereof)
vests (but in any event within such period as is required to avoid the
imposition of a tax under Section 409A of the Code), the number of Shares equal
to the number of Deferred Shares becoming so vested.


(3) The rights of Participants granted awards of Restricted Shares, Deferred
Shares or Performance Shares upon termination of employment or upon termination
of service as a director or Consultant to the Company or to any Subsidiary for
any reason during the Restricted Period shall be set forth in the Award
Document.
 
Section 10.
Other Stock-Based Awards.



(a) The Administrator is authorized to grant Awards to Participants in the form
of Other Stock-Based Awards, as deemed by the Administrator to be consistent
with the purposes of the Plan and as evidenced by an Award Document.  The
Administrator shall determine the terms and conditions of such Awards,
consistent with the terms of the Plan, at the date of grant or thereafter,
including any Performance Goals and performance periods.  Common Stock or other
securities or property delivered pursuant to an Award in the nature of a
purchase right granted under this Section 10 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Awards, notes or other property, as
the Administrator shall determine, subject to any required corporate action.


(b) To the extent that the Plan is subject to Section 162(m) of the Code, no
payment shall be made to a "covered employee" (within the meaning of Section
162(m) of the Code) prior to the certification by the Committee that the
Performance Goals have been attained.  The Committee may establish such other
rules applicable to the Other Stock-Based Awards, provided, however, that in the
event that the Plan is subject to Section 162(m) of the Code, such rules, as
they apply to Awards intended to comply with Section 162(m) of the Code, shall
be in compliance with Section 162(m) of the Code.
 
12

--------------------------------------------------------------------------------


 
 
Section 11.
Performance Awards.



(a)         General. The Administrator shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Common Stock, (ii) valued,
as determined by the Administrator, in accordance with, or subject to, the
achievement of such performance goals during such performance periods as the
Administrator shall establish, and (iii) payable at such time and in such form
as the Administrator shall determine. All Performance Awards shall be subject to
the terms and provisions of this Section 11.


(b)         Restrictions and Conditions.  Subject to the terms of this Plan and
any applicable Award Document, the Administrator shall determine the performance
goals to be achieved during any performance period, the length of any
performance period, the amount of any Performance Award and the amount and kind
of any payment or transfer to be made pursuant to any Performance Award, and may
amend specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment.


(c)         Payment of Performance Awards.  Performance Awards may be paid in a
lump sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Administrator, on a deferred
basis. Termination of employment prior to the end of any performance period will
result in the forfeiture of the Performance Award for that period, and no
payments will be made with respect to that period, except that the Administrator
at or after grant may provide that certain Performance Awards may be paid upon
termination by the Company other than for cause or upon termination due to death
or Disability. A participant’s rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Administrator may determine at or after grant.


(d)         Performance Awards to Covered Officers.  Notwithstanding anything in
this Plan to the contrary, Performance Awards to Covered Officers shall also be
subject to the terms and provisions of this subsection (d).


(1)         Performance Measures.   The Committee may grant Performance Awards
to Covered Officers based solely upon the attainment of performance targets
related to one or more Performance Goals selected by the Committee.


(2)         Maximum Awards.  With respect to any Covered Officer, the maximum
annual number of Shares in respect of which all Performance Awards may be
granted under Section 11 of the Plan is 500,000 and the maximum value of all
Performance Awards settled in cash that may be granted under Section 11 of the
Plan in any fiscal year is $2,000,000.


(3)           Other Requirements.   To the extent necessary to comply with
Section 162(m), with respect to grants of Performance Awards, no later than 90
days following the commencement of each performance period (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (1) select the Performance Goal or Performance Goals
applicable to the performance period, (2) establish the various targets and
bonus amounts which may be earned for such performance period, and (3) specify
the relationship between Performance Goals and targets and the amounts to be
earned by each Covered Officer for such performance period. Following the
completion of each performance period, the Committee shall certify in writing
whether the applicable performance targets have been achieved and the amounts,
if any, payable to Covered Officers for such performance period. In determining
the amount earned by a Covered Officer for a given performance period, subject
to any applicable Award Document, the Committee shall have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the performance period.
 
Section 12.
Accelerated Vesting In Connection With a Change in Control.



In the event of a Change in Control, any outstanding Option that is not assumed
or continued, or an equivalent option or right is not substituted therefor
pursuant to the Change in Control transaction's governing document, shall become
fully vested and exercisable "immediately prior to" the effective date of such
Change in
 
13

--------------------------------------------------------------------------------


 
 
Control and shall expire upon the effective date of such Change in Control.  For
purposes of this Section 12, "immediately prior to" shall mean sufficiently in
advance of the Change in Control transaction such that there will be time for
each affected Participant to exercise his or her Option and participate in the
Change in Control transaction in the same manner as all other holders of Common
Stock.  If an Option becomes fully vested and exercisable immediately prior to a
Change in Control, the Administrator shall notify the affected Participant in
writing or electronically that the Option has become fully vested and
exercisable, and that the Option will terminate upon the Change in Control.


Unless otherwise determined by the Administrator and evidenced in an Award
Document, in the event that (i) a Change in Control occurs and (ii) the
Participant's employment is terminated by the Company, its successor or
affiliate thereof without Cause on or after the effective date of the Change in
Control but prior to 12 months following such Change in Control, then:


(a) any unvested or unexercisable portion of any Award carrying a right to
exercise shall become vested and exercisable with respect to 50% of the Shares
covered by such unvested portion of such Award; and


(b) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse with
respect to 50% of the Shares covered thereby and 50% of such unvested Awards
shall be deemed fully vested and performance conditions imposed with respect to
such Awards shall be deemed to be fully achieved with respect to 50% of the
Shares covered thereby.
 
Section 13.
Amendment and Termination.



The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any award theretofore granted without such Participant's consent.  Unless the
Board determines otherwise, the Board shall obtain approval of the Company's
stockholders for any amendment that would require such approval in order to
satisfy the requirements of Sections 162(m) or 422 of the Code, any rules of the
stock exchange on which the Common Stock is traded or other applicable law.  If
any Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Administrator reserves the right
to (but is not obligated to) amend, modify or supplement such Award in order to
cause it to either not be subject to Section 409A of the Code or to comply with
the applicable provisions of Section 409A of the Code.  The Administrator may
amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Section 5 of the Plan, no such amendment shall
impair the rights of any Participant without his or her consent.
 
Section 14.
Unfunded Status of Plan.



The Plan is intended to constitute an "unfunded" plan for incentive
compensation.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
 
Section 15.
Withholding Taxes.



Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of the Participant for federal
and/or state income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Award.  The obligations of the Company under the Plan shall be conditional on
the making of such payments or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.  Whenever cash is to be
paid pursuant to an award granted hereunder, the Company shall have the right to
deduct therefrom an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto.  Whenever Shares are to be
delivered pursuant to an award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
federal, state and local withholding tax requirements related thereto.  With the
approval of the Administrator, a Participant may satisfy the foregoing
requirement by electing to have the Company withhold from delivery of Shares or
by delivering already owned unrestricted shares of Common Stock, in each case,
having a value equal to the minimum amount of tax required to
 
14

--------------------------------------------------------------------------------


 
 
be withheld.  Such shares shall be valued at their Fair Market Value on the date
as of which the amount of tax to be withheld is determined.  Fractional share
amounts shall be settled in cash.  Such an election may be made with respect to
all or any portion of the Shares to be delivered pursuant to an award.  The
Company may also use any other method of obtaining the necessary payment or
proceeds, as permitted by law, to satisfy its withholding obligation with
respect to any Option or other Award.
 
Section 16.
General Provisions.



(a) Shares shall not be issued pursuant to the exercise of any Option granted
hereunder unless the exercise of such Option and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act and the requirements of any stock exchange upon which the Common
Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.


(b) The Administrator may require each person acquiring Shares to represent to
and agree with the Company in writing that such person is acquiring the Shares
without a view to distribution thereof.  The certificates for such Shares may
include any legend that the Administrator deems appropriate to reflect any
restrictions on transfer which the Administrator determines, in its sole
discretion, arise under applicable securities laws or are otherwise applicable.


(c) All certificates for Shares delivered under the Plan shall be subject to
such stop-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock may then
be listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.


(d) The Administrator may require a Participant receiving Shares pursuant to the
Plan, as a condition precedent to receipt of such Shares, to enter into a
stockholder agreement or "lock-up" agreement in such form as the Committee shall
determine is necessary or desirable to further the Company's interests.


(e) The adoption of the Plan shall not confer upon any Eligible Recipient any
right to continued employment or service with the Company or any Subsidiary, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Subsidiary to terminate the employment or service of any of its Eligible
Recipients at any time.
 
Section 17.
Effective Date.



The Plan became effective upon adoption by the Board on October 14, 2005 (the
"Effective Date"), and approval by stockholders of the Company on October 14,
2005.
 
Section 18.
Term of Plan.



No award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but awards theretofore granted may extend beyond that
date.
 
Section 19.
Section 409A.



This Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Award,
issuance and/or payment is subject to Section 409A of the Code, it shall be
awarded and/or issued or paid in a manner that will comply with Section 409A of
the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto.  Any provision of this Plan that would cause an
Award, issuance and/or payment to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by applicable law).



 
 
 
 
15